Case 5:20-cv-00062-RWS-CMC Document 33 Filed 03/02/21 Page 1 of 2 PageID #: 269




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

  JOEL BOWEN,                                     §
                                                  §
                                                  §   CIVIL ACTION NO. 5:20-CV-00062-RWS-CMC
                 Plaintiff,                       §
                                                  §
  v.                                              §
                                                  §
  THE BUREAU OF PRISON OF THE                     §
  UNITED STATES OF AMERICA, ET AL.,               §
                                                  §
                 Defendants.

                                              ORDER
        Plaintiff Joel Bowen, proceeding pro se, filed the above-styled and numbered civil action

  complaining of alleged violations of his constitutional rights and seeking class certification. The

  case was referred to the United States Magistrate Judge in accordance with 28 U.S.C. § 636.

        Bowen was ordered to pay an initial partial filing fee of $45.00 in accordance with 28

  U.S.C. §1915(b). He received a copy of this order on December 10, 2020, but has not complied

  or has he responded in any way. See Docket No. 28. The Magistrate Judge issued a Report

  recommending the lawsuit be dismissed without prejudice for failure to prosecute or to obey an

  order of the Court. Docket No. 29. By separate Report, the Magistrate Judge also recommended

  denial of Bowen’s motion for class certification (Docket No. 6). Docket No. 27.

        Bowen received copies of both of these Reports on or before January 25, 2021, but has

  filed no objections. See Docket Nos. 28, 30. Accordingly, he is barred from de novo review by

  the District Judge of those findings, conclusions and recommendations and, except upon

  grounds of plain error, from appellate review of the unobjected-to factual findings and legal

  conclusions accepted and adopted by the District Court. Duarte v. City of Lewisville, Texas,
Case 5:20-cv-00062-RWS-CMC Document 33 Filed 03/02/21 Page 2 of 2 PageID #: 270




  858 F.3d 348, 352 (5th Cir. 2017).

        The Court has reviewed the pleadings and the Reports of the Magistrate Judge and has

  determined that the Reports are correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th
     .
  Cir.), cert. denied, 492 U.S. 918 (1989) (where no objections to a Magistrate Judge’s Report are

  filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to law.”). It

  is accordingly

         ORDERED that the Reports of the Magistrate Judge (Docket Nos. 27, 29) are

  ADOPTED as the opinion of the District Court. Bowen’s motion for class certification (Docket

  No. 6) is therefore DENIED.          Further, the above-styled civil action is DISMISSED

  WITHOUT PREJUDICE for failure to prosecute or obey an order of the Court.

        SIGNED this 2nd day of March, 2021.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
